Citation Nr: 0534941	
Decision Date: 12/28/05    Archive Date: 01/10/06

DOCKET NO.  03-22 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from March 1968 to 
February 1970.  The appellant is the veteran's widow.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Columbia, South Carolina 
Regional Office (RO), which, in pertinent part, denied the 
appellant entitlement to service connection for the cause of 
the veteran's death. 

In March 2005, the appellant testified during a hearing 
before the undersigned sitting at the RO; a transcript of 
that hearing is of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

While this case was pending at the Board, the appellant 
submitted an August 2005 medical statement by a private 
physician, Dr. William M. Butler, pertinent to the issue on 
appeal.  In this statement, Dr. Butler states that his review 
of the medical literature suggests that the 
cholangiocarcinoma implicated in the veteran's death is 
associated with exposure to Agent Orange.  

Dr. Butler did not reference medical literature in his prior 
written statements dated in February and June 2003.

The RO has not had the opportunity to review this evidence in 
conjunction with the appellant's claim and the appellant did 
not submit a waiver of initial review of this evidence by the 
RO.

In addition, the Board notes that the veteran's claims file 
was lost during the late 1980s and apparently his service 
medical records were associated with the claims file at that 
time.  The RO contacted the National Personnel Records Center 
(NPRC) in 1998 in an attempt to obtain additional service 
medical records.  

The RO received a response from NPRC in September 1998, which 
included a copy of the veteran's DD 214 and several pages of 
records.  The NPRC indicated that it had forwarded all 
available records at that time.  

Given that over seven years have passed since the last 
request, the RO should contact the NPRC in an attempt to 
obtain any of the veteran's service medical records that may 
have been located.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should contact Dr. Butler and 
request that he provide copies of the 
medical literature, which he believes 
suggests an association between Agent 
Orange exposure and cholangiocarcinoma.  
The aid of the appellant in securing this 
documentation should be enlisted, as 
needed.

2.  The RO should undertake appropriate 
action to obtain from the NPRC any 
service medical records that may be on 
file.  All records and/or responses 
received should be associated with the 
claims file.  The RO should also request 
that the appellant submit any copies she 
may have in her possession.

3.  Thereafter, the RO should review the 
claims file and undertake any further 
development indicated.  It should then 
readjudicate the issue of entitlement to 
service connection for the cause of the 
veteran's death to reflect consideration 
of any additional evidence received since 
the May 2004 supplemental statement of 
the case to include the August 2005 
statement from Dr. Butler.

4.  If the benefit sought on appeal 
remains denied, the appellant and her 
representative should be provided with a 
supplemental statement of the case and an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHRISTOPHER J. GEARIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


